EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 27 in lines 14-17 is amended as to fix the punctuation errors below:
	Claim 27.  A lithium ion secondary battery comprising: a positive electrode including a current collector made from aluminum; a negative electrode; and an electrolytic solution, wherein
the positive electrode contains LiaNibCocMndDeOf(0.2<a<1.2; b+c+d+e=1; 0<e<1; D is at least one element selected from Li, Fe, Cr, Cu, Zn, Ca, Mg, S, Si, Na, K, Al, Zr, Ti, P, Ga, Ge, V, Mo, Nb, W, or La; 1.7<f<2.1) as a positive electrode active material,
the negative electrode contains a graphite or a material including silicon, as a negative electrode active material, and
the electrolytic solution contains an electrolyte including a lithium salt, and a linear carbonate represented by general formula (2) below, the lithium salt includes both a first lithium and a second lithium salt, the first lithium salt is (FSO2)2NLi, the second lithium salt is LiPF6, and the lithium salt has a concentration of 1.8 to 3 mol/L,
R20OCOOR21 general formula (2)
(R20 and R21 are each independently selected from CnHaFbClcBrdIe that is a linear alkyl, or CmHfFgClhBriIj that includes a cyclic alkyl in the chemical structure thereof[[.]]; "n" is an integer not smaller than 1, "m" is an integer not smaller than 3, and "a", "b","c","d","e","f", "g", "h", "i", and "j" are each independently an integer not smaller than 0, and satisfy 2n+1=a+b+c+d+e and 2m-1=f+g+h+i+j[[.]]), and
a ratio P of moles of the second lithium salt relative to total moles of the first lithium salt and the second lithium salt satisfies 0.4<P<0 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723